Citation Nr: 0808362	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  07-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.    

Medical record evidence on file and discussed below indicates 
that the veteran has peripheral neuropathy of the upper 
extremities which may be of the same etiology as for 
peripheral neuropathy of the lower extremities.  Also, in a 
February 2008 statement by a VA neurologist, he opined that 
due to the veteran's symptoms of numbness, weakness and pain, 
the neurologist did not think that the veteran could be 
meaningfully employed.  

Given the results below for the present claim on appeal, the 
Board determines that the record thereby raises an inferred 
claim for service connection for peripheral neuropathy of the 
upper extremities; and an inferred claim for a grant of a 
total disability rating based on individual unemployability.  
Those claims are referred to the RO for appropriate action.

The veteran testified before the undersigned at a hearing in 
Washington, DC, in February 2008.  This case has been 
advanced on the Board's docket in accordance with the 
provisions of 38 C.F.R. Section 20.900 (c) (2007). 


FINDING OF FACT

It is as likely as not that the veteran has peripheral 
neuropathy of the lower extremities that is etiologically 
caused by his service-connected diabetes mellitus type II.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for establishing entitlement to service 
connection for peripheral neuropathy of the lower extremities 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim for service connection for 
peripheral neuropathy of the lower extremities secondary to 
diabetes mellitus, type II.

II.  Service Connection

The veteran claims entitlement to service connection for 
peripheral neuropathy of the lower extremities, claiming that 
this was caused by his service-connected diabetes mellitus, 
type II.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Court has held that when aggravation of a veteran's non-
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  That is, if a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006.  
The new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  VA has indicated that the purpose of the regulatory 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, VA also made clear 
in the comments to the new regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  

This had not been VA's practice before, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given the substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 in effect before the change because that 
version is more favorable to the claimant.  It is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made.

Certain chronic diseases including "other organic diseases 
of the nervous system" may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of peripheral 
neuropathy of the lower extremities, as reflected in the 
reports of VA examinations in September 2005 and November 
2006, and numerous recent VA and private medical records.  
Because the record contains competent medical evidence of a 
current disorder, and no evidence to the contrary, the Board 
concedes the presence of such disability.  Therefore, the 
only remaining question is whether that disease was incurred 
in or aggravated by active military service; or become 
manifested to a compensable degree within one year of 
separation from active duty; or was caused or aggravated by a 
service-connected disability-claimed as due to service-
connected diabetes mellitus.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).   

The service medical records contain no indication of any 
symptoms in service associated with peripheral neuropathy.  
At the time of his December 1970 separation examination, the 
veteran made no referable complaints, and on examination the 
clinical evaluation for the neurologic system was normal.  

Post-service medical records consist of VA and private 
medical records dated from 1999 through February 2008, 
including the reports of VA examination in September 2005 and 
November 2006, and several statements from VA and private 
physicians.  Review of the medical records on file shows no 
competent medical evidence of the presence of any peripheral 
neuropathy of the lower extremities prior to 1999.  Also, 
material to this case, the file shows no diagnosis of 
diabetes mellitus prior to 2005.

The first clinical evidence of peripheral neuropathy is shown 
in the report of private consultation in January 1999.  At 
that time the veteran reported complaints of pain in his 
extremities, particularly in his feet.  He reported he had no 
numbness or loss of function.  The report concludes with an 
impression of neuropathy, previously evaluated and responsive 
on Neurontin.  

Subsequently, reports of treatment received from Camilo Toro, 
M.D., dated from 2001 to 2005, contain assessments of 
polyneuropathy, generally noted to be idiopathic or of 
uncertain etiology.  In an April 2001 report, Dr. Toro noted 
that the veteran's blood work for polyneuropathy was only 
significant for a borderline elevation in his blood sugar.  
An MRI of the lumbosacral spine was negative for any evidence 
of spinal stenosis or degenerative disc disease.  These 
reports do not contain any definitive link between the 
neuropathy and diabetes, however, in a December 2001 report 
the assessment included "(?diabetes)" suggesting a link was 
considered possible at that time.  

In statements made in December 2004 and July 2005, Dr. Toro 
stated that as of those dates, a clear etiology for the 
neurological symptoms remained elusive, and that 
inflammatory, immune, metabolic and endocrine disorders have 
been sought unsuccessfully as a possible explanation.  At the 
time of the July 2005 statement, Dr. Toro noted that the 
neuropathy, initially present only in the lower extremities, 
had progressed to the upper extremities.  Prior to that 
statement, in an April 2005 statement Dr. Toro concluded with 
an assessment that the veteran had sensory neuropathy of 
unclear etiology.  In that assessment, Dr. Toro noted that 
the sensory neuropathy symptoms had emerged years before 
diabetes had become apparent.  
  
The report of a September 2005 VA examination for diabetes 
mellitus shows that with respect to neurological condition, 
the veteran reported having weakness in both lower 
extremities, difficulty walking, and recent signs of 
neuropathy in both hands.  The examiner noted a history of 
diagnosis of peripheral neuropathy of unknown cause was 
previously made.  The diagnoses included that of "Peripheral 
neuropathy involving both lower extremities, diagnosis of 
neuropathy preceded diagnosis of diabetes and is not related 
to diabetes".

In an April 2006 statement, Dr. Toro stated that he had 
treated the veteran and that during the last five years the 
veteran's pain and sensory disturbance had become quite 
prominent and uncomfortable in both upper and lower 
extremities.  Dr. Toro opined that the veteran's peripheral 
neuropathy was due to diabetes, and that other etiologies had 
been ruled out.

VA treatment records in October 2006 include a note in which 
a VA neurologist concluded with an impression of painful 
diabetic polyneuropathy.

The report of a November 2006 VA examination contains a 
medical history showing that the veteran was diagnosed with 
painful neuropathy of uncertain etiology in 1998; and was 
diagnosed with diabetes in June 2005.  After examination 
including diagnostic testing, the report contains diagnoses 
of (1) diabetes mellitus type II, well controlled with diet; 
and (2) peripheral neuropathy both lower extremities, severe, 
progressive, disabling.  

The report contains a concluding discussion, which noted that 
the onset of the peripheral neuropathy was many years (seven) 
before the diagnosis of diabetes.  The examiner noted that it 
was generally accepted that a small group of patients can 
present with neuropathy prior to the actual diagnosis of 
diabetes, and that glucose levels are usually pre-diabetic or 
at the impaired glucose tolerance levels on presentation.  
The examiner noted, however, that in this case the 
neuropathic symptoms had been well established and severe, 
years prior to the onset of hyperglycemia; and that the 
symptoms progressed with no simultaneous worsening of 
diabetic control.   Based on the foregoing, the examiner 
opined that the veteran's neuropathy is less likely as not a 
result of his service-connected diet-controlled type II 
diabetes mellitus.

In a March 2007 statement submitted by a VA neurologist, that 
physician stated that the veteran was his patient, and that 
the veteran was suffering from neuropathy secondary to 
diabetes.  The physician stated that he disagreed with the 
countervailing opinion contained in the November 2006 VA 
examination report.  In this regard, the physician noted that 
he was a neurologist with expertise in the area of neuropathy 
and diabetic neuropathy.  On this basis, the physician opined 
that with certainty the neuropathic symptoms can antedate the 
diagnosis of diabetes by several years (at least); and that 
often patients who are finally diagnosed with diabetes, have 
neuropathy symptoms as a presenting symptom of diabetes, as 
in the veteran's case.

In an April 2007 statement, Dr. Toro discussed results of his 
private examination of the veteran.  Findings included 
stocking/glove pattern of sensory loss to pin prick in all 
four extremities, and other pertinent neurological findings 
involving the upper and lower extremities.  The statement 
contains an assessment of peripheral neuropathy with severe 
intractable neuropathic pain as a complication of diabetes.   

In a February 2008 statement (submitted by the same VA 
neurologist who provided the March 2007 statement),it was 
noted that the doctor had followed the veteran for 
neurologically related problems since May 2003.  The 
neurologist stated that the veteran suffers from painful 
polyneuropathy secondary to diabetes.  He stated that he 
agreed with the impressions of Dr. Toro and Dr. Robert 
Footer, DPM, who had concluded with the same diagnosis.  The 
VA neurologist opined that the sole etiology of the 
neuropathy was diabetes mellitus.  Regarding the VA 
examination in November 2006, the neurologist stated that 
this is a neurological condition, therefore a neurological 
opinion from a specialist would have been more appropriate.  
The neurologist also opined that due to the veteran's 
symptoms of numbness, weakness and pain, the neurologist did 
not think that the veteran could be meaningfully employed.  

In summary, the opinions contained in the two VA examinations 
of 2005 and 2006 are in opposition to the veteran's claim 
that his diabetes mellitus caused his peripheral neuropathy 
of the lower extremities.  The Board notes that the first 
diagnosis of diabetes mellitus is not shown in medical 
records until June 2005, after the veteran was diagnosed with 
peripheral neuropathy in 1999.  This is the central point of 
the opinions contained in the two VA examinations reports of 
2005 and 2006.  

In opposition to that, there are consistent opinions from two 
neurologists, one private and one VA, who opined that the 
peripheral neuropathy was due to the diabetes mellitus, even 
though the neuropathy predated the diagnosis of diabetes.  In 
this regard, the Board finds entirely plausible, and 
importantly, very probative, the VA neurologist's opinion 
that neuropathic symptoms can antedate the diagnosis of 
diabetes by at least several years, and that patients who are 
finally diagnosed with diabetes often have neuropathy 
symptoms as a presenting symptom of diabetes.  This was even 
acknowledged to an extent by the VA examiner at the November 
2006 VA examination.  The most recent VA treatment records 
reflect the opinion that the veteran's neuropathy is due to 
his diabetes mellitus type II. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for peripheral neuropathy of the 
lower extremities.

The evidence, viewed liberally, is at least in equipoise.  
That is, it is as likely as not that the veteran has 
peripheral neuropathy of the lower extremities that is 
etiologically caused by the veteran's service-connected 
diabetes mellitus.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.   Accordingly, it is the judgment of the Board that 
service connection is warranted for peripheral neuropathy of 
the lower extremities.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


